Opinión disidente, en parte,
del Juez Asociado Sr. Negrón Fernández,
en la cual concurre el Juez Asociado Sr. Belaval.
La inobservancia, de buena fe como en este caso, de un acto de reconocimiento de firma, en un documento privado que no contiene acto alguno protocolizable o inscribible en el *502Registro de la Propiedad, Art. 39, III, de la Ley para Regular el Ejercicio de la Profesión Notarial en Puerto Rico, de 8 de marzo de 1906, según quedó enmendada por la núm. 389 de 9 de mayo de 1951 — el de que el documento se suscriba ante el propio notario autorizante — no debe tener, de acuerdo con el último párrafo del artículo 38 de dicha ley, conse-cuencias penalizadoras — correctivas, más bien — más allá del ámbito de la propia actividad profesional en que se produjo: la gestión notarial; y siempre en proporción a los motivos que la indujeron. Aunque esta última circunstancia se ha tenido presente, en parte, por el Tribunal, me parece más ajustado a derecho, más racional y más justo para con un miembro de nuestro foro que no tiene precedente indigno en-su larga práctica como notario; que no actuó con intención de defraudar; que asumió inmediatamente responsabilidad civil por su descuido, y que confiesa éste, el que la suspensión se limite al ejercicio de la profesión notarial solamente. La falta, aun seria como es, en el ejercicio del notariado, no im-plica depravación moral, ni envuelve colusión, ni fraude. Bajo esas circunstancias, la suspensión del cargo de notario exclusivamente, parece estar más en armonía con la ley y ser tan eficaz para el propósito correctivo del estatuto, que no puedo concurrir en la suspensión del querellado del ejer-cicio de la abogacía también.